DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Transfer
The application has been transferred to Patent Examiner Bratislav Stankovic in Art Unit 1663. Any inconvenience to Applicants is regretted. 

Election/Restrictions
Applicants’ election of the invention of Group I, claims 1-4 and 12-16, in the reply filed on December 24, 2021, by Ayhan Ergun Mertogul, is acknowledged.  
	Because Applicants did not distinctly and specifically point out supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.03(a).  

Claims
The response submitted on December 24, 2021 has been entered. 
Claims 1-20 are pending in the application. 
Claims 5-11 and 17-20 are withdrawn for being directed to non-elected invention(s). 
Claims 1-4 and 12-16 are examined in this Office action.

Specification
The use of the trademark BLAST® (e.g., at page 3, penultimate paragraph; page 6, last two paragraphs; page 10, last paragraph) has been noted in this application. The Basic Local Alignment Search Tool (BLAST)® is a registered trademark of the National Library of Medicine. 
	Similarly, the use of the trademark HISEQ® (e.g., at page 3, penultimate paragraph; page 10, last paragraph) has been noted in this application. HISEQ® is a registered trademark of Illumina, Inc.
	The registered trademark symbol ® should be included following the trademarks wherever they appear, and the trademarks should be accompanied by the generic terminology. 
	Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. 
	Appropriate correction is required.	

Claim Interpretation
Instant SEQ ID NO:1 is described in the Specification as “[t]he gene sequence of Ss11 in S-RNase gene”; see Sequence Listing. 
	Instant SEQ ID NO:1 is 100% identical to the Solanum tuberosum S-RNase 8, with a NCBI/GenBank accession No. MZ561411, published 07 August 2021. See alignment below.

ALIGNMENT OF INSTANT SEQ ID NO:1 AND MZ561411

Solanum tuberosum S-RNase 8 mRNA, complete cds
Sequence ID: MZ561411.1Length: 645Number of Matches: 1
Range 1: 1 to 645GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
1192 bits(645)
0.0
645/645(100%)
0/645(0%)
Plus/Plus

Query  1    ATGTTTAGAGCTCACCTTACGTTAGGTTTCTTCATTCTGCTTTGTGTTTTTTCTCACGTT  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1    ATGTTTAGAGCTCACCTTACGTTAGGTTTCTTCATTCTGCTTTGTGTTTTTTCTCACGTT  60

Query  61   CATGGGACTTTTGACCAATTGCAACTGGTTTTAAGATGGCCTACATCCTTTTGCATTGGG  120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61   CATGGGACTTTTGACCAATTGCAACTGGTTTTAAGATGGCCTACATCCTTTTGCATTGGG  120

Query  121  AAAAATTGCGAGAGAACTCCAAAAAACTTTACAATCCATGGGCTTTGGCCGGATAGCGTG  180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121  AAAAATTGCGAGAGAACTCCAAAAAACTTTACAATCCATGGGCTTTGGCCGGATAGCGTG  180

Query  181  GGTGGAGAACTGAATTACTGTGATGGCAAAGCTAAGTATACTAGGGTCAAGGATGAAGCA  240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181  GGTGGAGAACTGAATTACTGTGATGGCAAAGCTAAGTATACTAGGGTCAAGGATGAAGCA  240

Query  241  TTTGATAAGAGGAATAAGCACTGGCCTGACTTGTTACTAAGCGATGCTGATAATCTGAAA  300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241  TTTGATAAGAGGAATAAGCACTGGCCTGACTTGTTACTAAGCGATGCTGATAATCTGAAA  300

Query  301  AACCAAGGTTTCTGGGTACATGAATACAGAAAGCATGGATCGTGTTGTAAAAATCTCTTC  360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301  AACCAAGGTTTCTGGGTACATGAATACAGAAAGCATGGATCGTGTTGTAAAAATCTCTTC  360

Query  361  AATGAAAAACAATACTTTGATTTAGCATTGGTTTTAAAAGACAGGTTTGATCTTCTGACG  420
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361  AATGAAAAACAATACTTTGATTTAGCATTGGTTTTAAAAGACAGGTTTGATCTTCTGACG  420

Query  421  ACTTTCAGAAATCACGGAATTGTTCCTGAATCATCTCATACTGTTCATAAAATTGAAAAA  480
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421  ACTTTCAGAAATCACGGAATTGTTCCTGAATCATCTCATACTGTTCATAAAATTGAAAAA  480

Query  481  ACTATTAGGTCAGTTACTGGGGTTCTTCCTAATCTCTCTTGCACTAAAAATATGGATCTT  540
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481  ACTATTAGGTCAGTTACTGGGGTTCTTCCTAATCTCTCTTGCACTAAAAATATGGATCTT  540

Query  541  TTGGAGATAGGGATATGTTTCAACCGAGACGCAAGTAATATGATTGATTGTCCAAGGCCT  600
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541  TTGGAGATAGGGATATGTTTCAACCGAGACGCAAGTAATATGATTGATTGTCCAAGGCCT  600

Query  601  AAGACGTGCAGCCCTGGCGAAAATAATCTGATTGCATTTCCATGA  645
            |||||||||||||||||||||||||||||||||||||||||||||
Sbjct  601  AAGACGTGCAGCCCTGGCGAAAATAATCTGATTGCATTTCCATGA  645


Instant SEQ ID NO:2 is described in the Specification as “[t]he gene sequence of Ss12 in S-RNase gene”; see Sequence Listing. 
	Instant SEQ ID NO:2 is 100% identical to the Solanum tuberosum S-RNase 10, with a NCBI/GenBank accession No. MZ561413, published 07 August 2021. See alignment below.

ALIGNMENT OF INSTANT SEQ ID NO:2 AND MZ561413

Solanum tuberosum S-RNase 10 mRNA, complete cds
Sequence ID: MZ561413.1Length: 645Number of Matches: 1
Range 1: 1 to 645GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
1192 bits(645)
0.0
645/645(100%)
0/645(0%)
Plus/Plus

Query  1    ATGTTTAAACCACAAGTCACATCAGCACTCTTCATTGTACTTTTTCTTTCTCCCACTTAT  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1    ATGTTTAAACCACAAGTCACATCAGCACTCTTCATTGTACTTTTTCTTTCTCCCACTTAT  60

Query  61   GGGAATTTCGATCAATTGCAACTGGTATTGACATGGCCAGCATCATTTTGCCACGCCAAT  120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61   GGGAATTTCGATCAATTGCAACTGGTATTGACATGGCCAGCATCATTTTGCCACGCCAAT  120

Query  121  AATTGTAAGCGGATAGCTCCAAAAAACTTTACGATTCACGGGCTTTGGCCGGATAAAGAG  180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121  AATTGTAAGCGGATAGCTCCAAAAAACTTTACGATTCACGGGCTTTGGCCGGATAAAGAG  180

Query  181  GGAACACTGCTGCAGAACTGCAAGCCATTACCTACGTATATACATTTCGCGGATAAGATG  240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181  GGAACACTGCTGCAGAACTGCAAGCCATTACCTACGTATATACATTTCGCGGATAAGATG  240

Query  241  CTCAATGATCTTGACAAAAACTGGATTCAATTGAAGTATCCAGAACGTTTTGCTCGAAAG  300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241  CTCAATGATCTTGACAAAAACTGGATTCAATTGAAGTATCCAGAACGTTTTGCTCGAAAG  300

Query  301  GAACAACCTTTATGGCTATATCAATATCTAAAGCATGGATCCTGTTGTCAGAAAGTTTAC  360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301  GAACAACCTTTATGGCTATATCAATATCTAAAGCATGGATCCTGTTGTCAGAAAGTTTAC  360

Query  361  GATCAAAACACGTATTTTAGTCTAGCTTTGCGCTTAAAAGACAGGTTTGATCTTCTGAGA  420
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361  GATCAAAACACGTATTTTAGTCTAGCTTTGCGCTTAAAAGACAGGTTTGATCTTCTGAGA  420

Query  421  ACTCTCCAATTACATCGAATTGTTCCTGGATCAAGTTATACATTTAAAGAAATCTTTGAT  480
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421  ACTCTCCAATTACATCGAATTGTTCCTGGATCAAGTTATACATTTAAAGAAATCTTTGAT  480

Query  481  GCCGTCAAGACAGTTAGTCAAACAGATCCTGACGTCAAGTGTACAAAAGGAGCACAGGAA  540
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481  GCCGTCAAGACAGTTAGTCAAACAGATCCTGACGTCAAGTGTACAAAAGGAGCACAGGAA  540

Query  541  CTATATGAGATAGGCATATGTTTCACCCCAAATGCAGATAGTCTGATTCCTTGTCGTCAA  600
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541  CTATATGAGATAGGCATATGTTTCACCCCAAATGCAGATAGTCTGATTCCTTGTCGTCAA  600

Query  601  AGTGAAACATGTGACAAATCGAAAGAAATCTTTTTTCGTAGATGA  645
            |||||||||||||||||||||||||||||||||||||||||||||
Sbjct  601  AGTGAAACATGTGACAAATCGAAAGAAATCTTTTTTCGTAGATGA  645


Claim Objections
In claim 2, “RSEM” is used as abbreviation. It is suggested to insert a definition for RSEM without bringing in new matter, immediately before the first appearance of “RSEM” in claim 2; and to enclose the appearance of “RSEM” in parentheses.
In claim 2, “FPKM” is used as abbreviation. It is suggested to insert a definition for FPKM without bringing in new matter, immediately before the first appearance of “FPKM” in claim 2; and to enclose the appearance of “FPKM” in parentheses.
In line 1 of claim 15, the phrase “wherein by performing” should be replaced with ---further performing--- for clarity. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Indefiniteness
Claims 2 and 4 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend.
	Claim 2 recites steps that include (i) sequencing by Illumina HiSeq X Ten platform, and (ii) performing BLAST.  
	The Basic Local Alignment Search Tool (BLAST)® is a registered trademark of the National Library of Medicine. 
	HISEQ® is a registered trademark of Illumina, Inc.
	If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b). Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. See MPEP § 2173.05(u).
	In the interest of compact prosecution, the claims are nevertheless examined.

	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 12-16 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. 
The claims are broadly drawn to a method for breeding self-compatible potatoes, which comprises performing hybridization by using a potato plant comprising a polynucleotide comprising a nucleotide sequence homologous to SEQ ID NO:1 and having about 60% sequence identity to SEQ ID NO:1, or the complementary sequence, degenerate sequence, or a polynucleotide hybridizing to a nucleotide sequence of SEQ ID NO:1 under stringent conditions and encoding a protein having S-RNase enzyme activity, or a complementary sequence thereof.
	The Specification describes the highly polymorphic S-site in the S-RNase protein, which has multiple morphologies, for example Ss11 and Ss12 are two different morphologies with different amino acid sequences (page 8, last paragraph). 
	Applicants describe obtaining two S-RNase full-length sequences of PG6359 (page 9, last paragraph). 
	Instant SEQ ID NO:1 is 63.4% similar to instant SEQ ID NO:2. See alignment below. 

Title:          US-16-922-829A-1
Perfect score:  645
Sequence:       1 atgtttagagctcaccttac..........atctgattgcatttccatga 645

Scoring table:  IDENTITY_NUC
                Gapop 10.0 , Gapext 1.0

Searched:       1 seqs, 645 residues

Total number of hits satisfying chosen parameters:      2

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 2 summaries

Database :       US-16-922-829A-2.seq:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     214   33.2    645  1  US-16-922-829A-2           Sequence 2, Appli
 c   2    16.8    2.6    645  1  US-16-922-829A-2           Sequence 2, Appli


                                    ALIGNMENTS


RESULT 1
US-16-922-829A-2

  Query Match             33.2%;  Score 214;  DB 1;  Length 645;
  Best Local Similarity   63.4%;  
  Matches  379;  Conservative    0;  Mismatches  210;  Indels    9;  Gaps    3;

Qy          1 ATGTTTAGAGCTCACCTTACGTTAGGTTTCTTCATTCTGCTTTGTGTTTTTTCTCACGTT 60
              ||||||| | | ||  | || | ||   |||||||| | ||||   || |||||| |  |
Db          1 ATGTTTAAACCACAAGTCACATCAGCACTCTTCATTGTACTTT---TTCTTTCTCCCACT 57

Qy         61 CATGGGACTTTTGACCAATTGCAACTGGTTTTAAGATGGCCTACATCCTTTTGCATTGGG 120
               |||||| ||| || |||||||||||||| || | ||||||  |||| ||||||   |  
Db         58 TATGGGAATTTCGATCAATTGCAACTGGTATTGACATGGCCAGCATCATTTTGCCACGCC 117

Qy        121 AAAAATTGCGA---GAGAACTCCAAAAAACTTTACAATCCATGGGCTTTGGCCGGATAGC 177
              || |||||  |   || | |||||||||||||||| || || ||||||||||||||||  
Db        118 AATAATTGTAAGCGGATAGCTCCAAAAAACTTTACGATTCACGGGCTTTGGCCGGATAAA 177

Qy        178 GTGGGTGGAGAACTGAATTACTGTGATGGCAAAGCTAAGTATACTAGGGTCAAGGATGAA 237
              | |||   |   ||| |  ||||  |      | ||| |||||      ||  |||| | 
Db        178 GAGGGAACACTGCTGCAGAACTGCAAGCCATTACCTACGTATATACATTTCGCGGATAAG 237

Qy        238 GCATTTGATAAGAGGAATAAGCACTGGCCTGACTTGTTACTAAGCGATGCTGATAATCTG 297
                  |  || |     | ||  |||||  | | |||         ||   |  |  ||  
Db        238 ATGCTCAATGATCTTGACAAAAACTGGATTCAATTGAAGTATCCAGAACGTTTTGCTCGA 297

Qy        298 AAAAACCAAGGTTTCTGGGTACATGAATACAGAAAGCATGGATCGTGTTGTAAAAATCTC 357
              ||  | |||  ||| ||| || || ||||   |||||||||||| |||||| | ||  | 
Db        298 AAGGAACAACCTTTATGGCTATATCAATATCTAAAGCATGGATCCTGTTGTCAGAAAGTT 357

Qy        358 TTCAATGAAAAACAATACTTTGATTTAGCATTGGTTTTAAAAGACAGGTTTGATCTTCTG 417
              | | || ||||    || |||  | |||| |||   ||||||||||||||||||||||||
Db        358 TACGATCAAAACACGTATTTTAGTCTAGCTTTGCGCTTAAAAGACAGGTTTGATCTTCTG 417

Qy        418 ACGACTTTCAGAAATCACGGAATTGTTCCTGAATCATCTCATACTGTTCATAAAATTGAA 477
              |  ||| ||  |   ||  |||||||||||| ||||  | ||||  || |  ||||    
Db        418 AGAACTCTCCAATTACATCGAATTGTTCCTGGATCAAGTTATACATTTAAAGAAATCTTT 477

Qy        478 AAAACTATTAGGTCAGTTACTGGGGTTCTTCCTAATCTCTCTTGCACTAA---AAATATG 534
               |  |  | | | |||||| |        |||| |  ||   || || ||   |     |
Db        478 GATGCCGTCAAGACAGTTAGTCAAACAGATCCTGACGTCAAGTGTACAAAAGGAGCACAG 537

Qy        535 GATCTTTTGGAGATAGGGATATGTTTCAACCGAGACGCAAGTAATATGATTGATTGTC 592
              || || |  |||||||| |||||||||| || | | |||  || | |||||  |||||
Db        538 GAACTATATGAGATAGGCATATGTTTCACCCCAAATGCAGATAGTCTGATTCCTTGTC 595


RESULT 2
US-16-922-829A-2/c

  Query Match              2.6%;  Score 16.8;  DB 1;  Length 645;
  Best Local Similarity   50.0%;  
  Matches   42;  Conservative    0;  Mismatches   42;  Indels    0;  Gaps    0;

Qy        524 CTAAAAATATGGATCTTTTGGAGATAGGGATATGTTTCAACCGAGACGCAAGTAATATGA 583
              |||  || |  ||| | ||     | |  | ||||||||         |||| |||  ||
Db        641 CTACGAAAAAAGATTTCTTTCGATTTGTCACATGTTTCACTTTGACGACAAGGAATCAGA 582

Qy        584 TTGATTGTCCAAGGCCTAAGACGT 607
               |   ||     ||  | | || |
Db        581 CTATCTGCATTTGGGGTGAAACAT 558 

	A written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In addition, "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, which are adequately described and are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004). In addition, “[A] patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
	With the exception of SEQ ID NO:2 S-RNase sequence, Applicants have not reduced to practice any other nucleotide sequence homologous to SEQ ID NO:1 and having about 60% sequence identity to SEQ ID NO:1, or the complementary sequence, degenerate sequence, or a polynucleotide hybridizing to a nucleotide sequence of SEQ ID NO:1 under stringent conditions and encoding a protein having S-RNase enzyme activity, in a method claim to breeding self-compatible potatoes.
	It is known in the art that the S-site in the S-RNase protein is highly polymorphic and has multiple morphologies, for example Ss11 and Ss12 are two different morphologies with different amino acid sequences (as admitted by Applicants).     
	The claims recite unspecified nucleotide sequence homologous to SEQ ID NO:1 and having about 60% sequence identity to SEQ ID NO:1, or the complementary sequence, degenerate sequence, or a polynucleotide hybridizing to a nucleotide sequence of SEQ ID NO:1 under stringent conditions, and encoding a protein having S-RNase enzyme activity. 
	Describing and reducing to practice a genus of polynucleotides with all possible single nucleotide substitutions relative to the 645-nucleotides-long polynucleotide of SEQ ID NO:1 (and encoding a protein having S-RNase enzyme activity) would require describing and reducing to practice 3645 polynucleotide sequences. Polynucleotides consisting of a nucleic acid sequence 60% identical to SEQ ID NO:1 would have up to 258 random nucleic acid substitutions relative to SEQ ID NO:1. Accordingly, 258 x 3645 polynucleotide sequences would need to be described and reduced to practice; most of which were not in Applicants’ possession at the time of filing. The instant Specification fails to provide guidance for which nucleotides of SEQ ID NO:1 can be substituted, and to which nucleotides, and also which nucleotides must not be changed, to maintain the functional activity of the encoded protein having S-RNase enzyme activity. The Specification also fails to provide guidance for which nucleic acids can be deleted and which regions of the polynucleotide can tolerate insertions and/or additions and still produce a functional protein.  
	Describing and reducing to practice the claimed genus of nucleotide substitutions in the polynucleotide of SEQ ID NO:1 (and encoding a functional protein having S-RNase enzyme activity) is unpredictable. While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein’s sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited. Certain positions in the sequence are critical to the protein’s structure/function relationship, for example various sites or regions directly involved in binding, activity, and in providing the correct three-dimensional spatial orientation of binding and active sites. These regions can tolerate only relatively conservative substitutions or no substitutions at all. See Keskin et al., 2004, A new, structurally nonredundant, diverse data set of protein–protein interfaces and its implications, Protein Science 13: 1043-1055, who teach that proteins with similar structure may have different functions (Abstract; pages 1043-1044). See also Guo et al., 2004, Protein tolerance to random amino acid change, Proceedings of the National Academy of Sciences USA 101: 9205-9210, who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its inactivation (Abstract; page 9206; Table 1). In the instant case, such a probability factor will be much higher as the claims encompass more than a single amino acid change in the encoded protein of SEQ ID NO:623. Furthermore, Thornton et al., 2000, From structure to function: approaches and limitations, Nature Structural Biology, structural genomic supplement, November 2000: 991-994, teach that structural data may carry information about the biochemical function of a protein, while its biological role in the cell or organism is much more complex and additional experimentation is needed to elucidate actual biological function (page 992). Thus, the Specification fails to overcome the unpredictability of reducing to practice the large numbers of amino acid deletions/substitutions/insertions/additions in the protein encoded by SEQ ID NO:1, as it does not provide an adequate description of the polynucleotides with the recited large nucleic acid substitutions relative to SEQ ID NO:1.
	Applicants have not reduced to practice a representative number of the broadly claimed genus of polynucleotides (encoding proteins having S-RNase enzyme activity) required for generating self-compatible potatoes.  The Applicants fail to describe structural or functional features common to the genera of broadly claimed polynucleotides allegedly responsible for the recited function(s), e.g., how exactly the myriad of possible molecules are causally related to the recited generation of self-compatible potatoes. Hence, Applicants fail to meet the two-prong test set forth by Eli Lilly. 
	Given Applicants have provided very vague description of the structures or method steps that would link the broadly claimed method for generating self-compatible potatoes with the recited compositions that comprise a polynucleotide comprising a nucleotide sequence having about 60% sequence identity to SEQ ID NO:1, or the complementary sequence, degenerate sequence, or a polynucleotide hybridizing to a nucleotide sequence of SEQ ID NO:1 under stringent conditions, it remains unclear what features or method steps are capable of performing the claimed function. The Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/ files/web/menu/written.pdf.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-16 are rejected under 35 U.S.C. § 103 as being unpatentable over DZIDZIENYO (Dzidzienyo et al., 2016, Allelic diversity of S‑RNase alleles in diploid potato species, Theor. Appl. Genet. 129: 1985-2001, with supplementary material; see IDS filed 08/02/2021).
	The claims are drawn to a method for breeding self-compatible potatoes, which comprises selecting a self-compatible potato variety material and cloning its S-RNase gene, obtaining two full-length sequences of the S-RNase gene as Ss11 (SEQ ID NO:1) and Ss12 (SEQ ID NO:2); and after carrying out an artificial self-pollination, selecting the variety material having the genotype of Ss11 Ss11 from the offspring as the female parent and selecting a self-incompatible material as the male parent, then obtaining a self-compatible F1 generation by hybridization; performing genotype detection for the F1 generation to confirm that the F1 generation contains the Ss11 gene, and detecting that the F1 individuals are self-compatible; further wherein the method comprises performing hybridization by using a potato plant comprising a polynucleotide comprising a nucleotide sequence homologous to SEQ ID NO:1 and having about 60% sequence identity to SEQ ID NO:1, or the complementary sequence, degenerate sequence, or homologous sequence of SEQ ID NO:1, or a polynucleotide hybridizing to a nucleotide sequence of SEQ ID NO:1 under stringent conditions and encoding a protein having S-RNase enzyme activity, or a complementary sequence thereof.  
	DZIDZIENYO teaches the allelic diversity of S‑RNase alleles in diploid potato species, and teaches the S-ribonuclease sequences of 16 S-alleles derived from diploid types of Solanum (entire document; see Title, Abstract, for example). 
	DZIDZIENYO teaches most of the diploid tuber-bearing Solanum species have a gametophytic system of self-incompatibility which is controlled by a single multi-allele S-locus (page 1986, left-hand col., last paragraph). 
	DZIDZIENYO teaches that the sequencing results produced a total of 17 putative
S-RNases from genotypes of the three taxa studied following database searches (page 1989, right-hand col.). Various crosses of parents were performed to set seed in either direction and could represent either a compatible or a semi-compatible cross (see supplementary list S1 for the full details of the crosses) (Id., left-hand col.). 
	DZIDZIENYO teaches an alignment of the deduced partial amino acid sequence of the 16 novel putative Solanum S-RNases, which is shown in Fig. 2 (page 1990, right-hand col., last paragraph). 
	DZIDZIENYO teaches the instantly described and claimed SEQ ID NO:1, as a polynucleotide sequence for a Solanum stenotomum self-incompatibility associated protein (S-RNase) mRNA, S-RNase-Ss1 allele, with a NCBI/GenBank accession number KX641180; see alignment below.  

ALIGNMENT OF INSTANT SEQ ID NO:1 AND KX641180
RESULT 3
KX641180
LOCUS       KX641180                 597 bp    mRNA    linear   PLN 25-AUG-2016
DEFINITION  Solanum stenotomum self-incompatibility associated protein
            (S-RNase) mRNA, S-RNase-Ss1 allele, partial cds.
ACCESSION   KX641180
VERSION     KX641180.1
KEYWORDS    .
SOURCE      Solanum stenotomum
  ORGANISM  Solanum stenotomum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum.
REFERENCE   1  (bases 1 to 597)
  AUTHORS   Dzidzienyo,D.K., Bryan,G.J., Wilde,G. and Robbins,T.P.
  TITLE     Allelic diversity of S-RNase alleles in diploid potato species
  JOURNAL   Theor. Appl. Genet. (2016) In press
   PUBMED   27497984
  REMARK    Publication Status: Available-Online prior to print
REFERENCE   2  (bases 1 to 597)
  AUTHORS   Dzidzienyo,D.K., Bryan,G.J., Wilde,G. and Robbins,T.P.
  TITLE     Direct Submission
  JOURNAL   Submitted (01-AUG-2016) Biotechnology Centre, University of Ghana,
            P. O. Box LG 1195, Legon, Accra +233, Ghana
FEATURES             Location/Qualifiers
     source          1..597
                     /organism="Solanum stenotomum"
                     /mol_type="mRNA"
                     /db_xref="taxon:172797"
     gene            <1..597
                     /gene="S-RNase"
                     /allele="Ss1"
     CDS             <1..475
                     /gene="S-RNase"
                     /allele="Ss1"
                     /codon_start=2
                     /product="self-incompatibility associated protein"
                     /protein_id="AOA60114.1"
                     /translation="DSVGGELNYCDGKAKYTRVKDEAFDKRNKHWPDLLLSDADNLKN
                     QGFWVHEYRKHGSCCKNLFNEKQYFDLALVLKDRFDLLTTFRNHGIVPESSHTVHKIE
                     KTIRSVTGVLPNLSCTKNMDLLEIGICFNRDASNMIDCPRPKTCSPGENNLIAFP"

  Query Match             73.6%;  Score 475;  DB 403;  Length 597;
  Best Local Similarity   100.0%;  
  Matches  475;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        171 GGATAGCGTGGGTGGAGAACTGAATTACTGTGATGGCAAAGCTAAGTATACTAGGGTCAA 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGATAGCGTGGGTGGAGAACTGAATTACTGTGATGGCAAAGCTAAGTATACTAGGGTCAA 60

Qy        231 GGATGAAGCATTTGATAAGAGGAATAAGCACTGGCCTGACTTGTTACTAAGCGATGCTGA 290
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGATGAAGCATTTGATAAGAGGAATAAGCACTGGCCTGACTTGTTACTAAGCGATGCTGA 120

Qy        291 TAATCTGAAAAACCAAGGTTTCTGGGTACATGAATACAGAAAGCATGGATCGTGTTGTAA 350
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TAATCTGAAAAACCAAGGTTTCTGGGTACATGAATACAGAAAGCATGGATCGTGTTGTAA 180

Qy        351 AAATCTCTTCAATGAAAAACAATACTTTGATTTAGCATTGGTTTTAAAAGACAGGTTTGA 410
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AAATCTCTTCAATGAAAAACAATACTTTGATTTAGCATTGGTTTTAAAAGACAGGTTTGA 240

Qy        411 TCTTCTGACGACTTTCAGAAATCACGGAATTGTTCCTGAATCATCTCATACTGTTCATAA 470
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TCTTCTGACGACTTTCAGAAATCACGGAATTGTTCCTGAATCATCTCATACTGTTCATAA 300

Qy        471 AATTGAAAAAACTATTAGGTCAGTTACTGGGGTTCTTCCTAATCTCTCTTGCACTAAAAA 530
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AATTGAAAAAACTATTAGGTCAGTTACTGGGGTTCTTCCTAATCTCTCTTGCACTAAAAA 360

Qy        531 TATGGATCTTTTGGAGATAGGGATATGTTTCAACCGAGACGCAAGTAATATGATTGATTG 590
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TATGGATCTTTTGGAGATAGGGATATGTTTCAACCGAGACGCAAGTAATATGATTGATTG 420

Qy        591 TCCAAGGCCTAAGACGTGCAGCCCTGGCGAAAATAATCTGATTGCATTTCCATGA 645
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TCCAAGGCCTAAGACGTGCAGCCCTGGCGAAAATAATCTGATTGCATTTCCATGA 475


	DZIDZIENYO teaches the instantly described and claimed SEQ ID NO:2, as a polynucleotide sequence for a Solanum stenotomum self-incompatibility associated protein (S-RNase) mRNA, S-RNase-Ss9 allele, with a NCBI/GenBank accession number KX641188; see alignment below.  

ALIGNMENT OF INSTANT SEQ ID NO:2 AND KX641188
RESULT 5
KX641188
LOCUS       KX641188                 580 bp    mRNA    linear   PLN 25-AUG-2016
DEFINITION  Solanum stenotomum self-incompatibility associated protein
            (S-RNase) mRNA, S-RNase-Ss9 allele, partial cds.
ACCESSION   KX641188
VERSION     KX641188.1
KEYWORDS    .
SOURCE      Solanum stenotomum
  ORGANISM  Solanum stenotomum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum.
REFERENCE   1  (bases 1 to 580)
  AUTHORS   Dzidzienyo,D.K., Bryan,G.J., Wilde,G. and Robbins,T.P.
  TITLE     Allelic diversity of S-RNase alleles in diploid potato species
  JOURNAL   Theor. Appl. Genet. (2016) In press
   PUBMED   27497984
  REMARK    Publication Status: Available-Online prior to print
REFERENCE   2  (bases 1 to 580)
  AUTHORS   Dzidzienyo,D.K., Bryan,G.J., Wilde,G. and Robbins,T.P.
  TITLE     Direct Submission
  JOURNAL   Submitted (01-AUG-2016) Biotechnology Centre, University of Ghana,
            P. O. Box LG 1195, Legon, Accra +233, Ghana
FEATURES             Location/Qualifiers
     source          1..580
                     /organism="Solanum stenotomum"
                     /mol_type="mRNA"
                     /db_xref="taxon:172797"
     gene            <1..580
                     /gene="S-RNase"
                     /allele="Ss9"
     CDS             <1..475
                     /gene="S-RNase"
                     /allele="Ss9"
                     /codon_start=2
                     /product="self-incompatibility associated protein"
                     /protein_id="AOA60122.1"
                     /translation="DKEGTLLQNCKPLPTYIHFADKMLNDLDKNWIQLKYPERFARKE
                     QPLWLYQYLKHGSCCQKVYDQNTYFSLALRLKDRFDLLRTLQLHRIVPGSSYTFKEIF
                     DAVKTVSQTDPDVKCTKGAQELYEIGICFTPNADSLIPCRQSETCDKSKEIFFRR"

  Query Match             73.6%;  Score 475;  DB 403;  Length 580;
  Best Local Similarity   100.0%;  
  Matches  475;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        171 GGATAAAGAGGGAACACTGCTGCAGAACTGCAAGCCATTACCTACGTATATACATTTCGC 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGATAAAGAGGGAACACTGCTGCAGAACTGCAAGCCATTACCTACGTATATACATTTCGC 60

Qy        231 GGATAAGATGCTCAATGATCTTGACAAAAACTGGATTCAATTGAAGTATCCAGAACGTTT 290
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGATAAGATGCTCAATGATCTTGACAAAAACTGGATTCAATTGAAGTATCCAGAACGTTT 120

Qy        291 TGCTCGAAAGGAACAACCTTTATGGCTATATCAATATCTAAAGCATGGATCCTGTTGTCA 350
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TGCTCGAAAGGAACAACCTTTATGGCTATATCAATATCTAAAGCATGGATCCTGTTGTCA 180

Qy        351 GAAAGTTTACGATCAAAACACGTATTTTAGTCTAGCTTTGCGCTTAAAAGACAGGTTTGA 410
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAAAGTTTACGATCAAAACACGTATTTTAGTCTAGCTTTGCGCTTAAAAGACAGGTTTGA 240

Qy        411 TCTTCTGAGAACTCTCCAATTACATCGAATTGTTCCTGGATCAAGTTATACATTTAAAGA 470
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TCTTCTGAGAACTCTCCAATTACATCGAATTGTTCCTGGATCAAGTTATACATTTAAAGA 300

Qy        471 AATCTTTGATGCCGTCAAGACAGTTAGTCAAACAGATCCTGACGTCAAGTGTACAAAAGG 530
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AATCTTTGATGCCGTCAAGACAGTTAGTCAAACAGATCCTGACGTCAAGTGTACAAAAGG 360

Qy        531 AGCACAGGAACTATATGAGATAGGCATATGTTTCACCCCAAATGCAGATAGTCTGATTCC 590
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AGCACAGGAACTATATGAGATAGGCATATGTTTCACCCCAAATGCAGATAGTCTGATTCC 420

Qy        591 TTGTCGTCAAAGTGAAACATGTGACAAATCGAAAGAAATCTTTTTTCGTAGATGA 645
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TTGTCGTCAAAGTGAAACATGTGACAAATCGAAAGAAATCTTTTTTCGTAGATGA 475


	In Figures 5-6 on pages 1994-1995, DZIDZIENYO teaches a phylogenetic tree of S-RNases and S-like RNases from Solanaceae. 
	In Figure 7 on page 1996, DZIDZIENYO teaches a progeny (i.e. offspring) analysis of semi-compatible crosses with allele-specific primers; see also the section bridging pages 1996-1997. 
	On page 1998, DZIDZIENYO teaches an entire section on the primary structural features of S-RNases in selected diploid potato plants. 
	Given the teachings of DZIDZIENYO as described above, it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the application was filed to use and to modify the compositions and methods taught by DZIDZIENYO, and to select self-compatible potatoes, using the sequences and alleles taught by DZIDZIENYO1; and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. 	
	Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of obtaining self-compatible potatoes, as taught by DZIDZIENYO. In fact, DZIDZIENYO specifically teaches the instantly claimed sequences and alleles responsible for the claimed function of self-compatibility in potatoes. 
Although the cited reference does not specifically reduce to practice using the instant primers of SEQ ID NOs:3-4, this particular embodiment would be considered a design choice that would be readily apparent to one of ordinary skill in the art. 
Similarly, even though DZIDZIENYO does not specifically teach transcriptome sequencing using the Illumina HiSeq® x Ten platform, or the use of RSEM software, these particular embodiments would be considered a design choice that would be readily apparent to one of ordinary skill in the art.   
	Bioinformatic analysis, in silico and cDNA library screening, recombinant DNA technology, marker assisted selection and breeding, DNA sequencing and allele detection, (back)crossing, and potato self-compatibility assays, are techniques that were routine in the art at the time the application was filed, as taught by the cited reference and the state of the art in general. 

Summary
No claim is allowed.

Examiner’s Contact Information
                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Which correspond to instant SEQ ID NOs:1-2, i.e., Ss11 and Ss12.